Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kim (KR 2015-0096609) provides a cosmetic pump vessel to provide a lid, discharge plate, film, piston and spring.
Kim does not teach a cylindrical rubber sealing cap configured to be inserted into a first circumferential groove of the discharge plate, having an opened upper portion and a closed lower portion, and having a sheath formed at a center of the closed lower portion, wherein a sheath of the cylindrical rubber sealing cap is positioned corresponding to the projection groove of the piston member and the sheath is configured to be opened when the projection groove is in contact with the rubber sealing cap, such that the cosmetics is discharged through the sheath opened when the projection groove is in contact with the rubber sealing cap.
Kim in fact teaches away from such an arrangement, as such provides a centralized sheath that is closed when in contact with its sealing cap.
None of the prior art teach or suggest providing a micro pump vessel with a lid, discharge plate, film, spring and piston, with a cylindrical rubber sealing cap configured to be inserted into a first circumferential groove of the discharge plate, having an opened upper portion and a closed lower portion, and having a sheath formed at a center of the closed lower portion, wherein a sheath of the cylindrical rubber sealing cap is positioned corresponding to the projection groove of the piston member and the sheath is configured to be opened when the projection groove is in contact with the rubber sealing cap, such that the cosmetics is discharged through the sheath opened when the projection groove is in contact with the rubber sealing cap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772